United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 15-1050
                    ___________________________

                         United States of America

                    lllllllllllllllllllll Plaintiff - Appellee

                                       v.

                      Donquavious Marcellus Davis

                  lllllllllllllllllllll Defendant - Appellant
                                  ____________

                 Appeal from United States District Court
                for the Northern District of Iowa, Waterloo
                              ____________

                       Submitted: February 8, 2016
                          Filed: July 26, 2016
                             [Unpublished]
                            ____________

Before SMITH, MELLOY, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.
      The district court1 sentenced Donquavious Marcellus Davis to 96 months'
imprisonment. Davis appeals the substantive reasonableness of his sentence. We
affirm.

      Davis was charged with, and pleaded guilty to, one count of being a felon in
possession of a firearm and ammunition, in violation of 18 U.S.C. §§ 922(g)(1) and
924(a)(2). At sentencing, the government sought a four-level enhancement under
U.S.S.G. § 2K2.1(b)(6)(B). Davis conceded that the § 2K2.1(b)(6)(B) enhancement
was applicable under our recent decision in United States v. Walker, 771 F.3d 449,
453 (8th Cir. 2014) (holding that the offense of carrying weapons under Iowa Code
§ 724.4(1) qualified as "another felony offense"). Nevertheless, Davis objected to the
enhancement on the ground that Walker was wrongly decided. The district court
found that Davis possessed the firearm in connection with another felony offense and
adjusted Davis's offense level to reflect the four-level enhancement. With the
enhancement, Davis's Guidelines range was 77 to 96 months. Davis moved for a
downward variance to a sentence within the pre-enhanced Guidelines range of 51 to
63 months, largely because of what he deemed the unfair impact of the
§ 2K2.1(b)(6)(B) enhancement. The district court refused to vary downward and
sentenced Davis to 96 months' imprisonment.

       On appeal, Davis acknowledges that Walker controls, but he wants to preserve
his right to appeal the correctness of Walker to the en banc court. Davis's objection
is preserved, and he is correct that we are powerless to overrule a prior panel's
decision. See United States v. Reynolds, 116 F.3d 328, 329 (8th Cir. 1997) ("One
panel may not overrule another."). Davis's main argument on appeal is that the district
court abused its discretion by imposing a substantively unreasonable sentence.



      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                         -2-
According to Davis, the four-level enhancement distorted the nature of his crime by
causing it to seem more aggravated than it really was.

       We review a district court's sentence under a deferential abuse-of-discretion
standard. United States v. Ford, 705 F.3d 387, 389 (8th Cir. 2013). A sentencing
court's discretion is cabined by the factors set forth in 18 U.S.C. § 3553(a). The court
abuses its discretion when:

      1) [it] fails to consider a relevant factor that should have received
      significant weight; 2) [it] gives significant weight to an improper or
      irrelevant factor; or 3) [it] considers only the appropriate factors but in
      weighing them commits a clear error of judgment.

United States v. Farmer, 647 F.3d 1175, 1179 (8th Cir. 2011) (citation omitted).
Where "a sentence imposed is within the advisory guideline range, we typically
accord it a presumption of reasonableness." United States v. Deegan, 605 F.3d 625,
634 (8th Cir. 2010) (citing United States v. Harris, 493 F.3d 928, 932 (8th Cir.
2007)); see also United States v. Goodale, 738 F.3d 917, 926 (8th Cir. 2013).

       Davis's sentence was within the calculated Guidelines range. Moreover, at the
sentencing hearing, the district court properly made an individualized assessment of
the facts and carefully considered the § 3553(a) factors. See United States v. Stults,
575 F.3d 834, 849 (8th Cir. 2009). After applying the four-level enhancement, the
district court outlined the facts of the offense and addressed Davis's personal history,
characteristics, and criminal history. The court also noted Davis's risk of recidivism
and his risk to the public. The district court considered each of the § 3553(a) factors
after applying the enhancement. The district court did not abuse its discretion in
weighing the factors as it did. Accordingly, we affirm Davis's conviction and
sentence.
                         ______________________________


                                          -3-